dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-302-CV





WILLOW PARK BAPTIST CHURCH, 				      APPELLANTS

JERRY D. TOWLES AND LLOYD CARLISLE	



V.



BRADLEY WELLS CORPORATION D/B/A	APPELLEE

NEEDHAM RE-ROOFING	



----------

FROM THE 43
RD
 DISTRICT COURT OF PARKER COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellants' “Dismissal Of Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Appellants shall pay all costs of this appeal, for which let execution issue. 

PER CURIAM	





PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: May 27, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.